             Case 1:17-cv-08560-PGG-KHP Document 94
                                                 92 Filed 05/15/20
                                                          05/14/20 Page 1 of 2




                                          THE CITY OF NEW YORK
JAMES E. JOHNSON                         LAW DEPARTMENT                                     KATHLEEN D. REILLY
Corporation Counsel                             100 CHURCH STREET                        Assistant Corporation Counsel
                                                NEW YORK, NY 10007                               Phone: (212) 356-2663
                                                                                                   Fax: (212) 356-3558
                                                                                          Email: kareilly@law.nyc.gov


                                                                 May 14, 2020
     BY ECF
     Honorable Paul G. Gardephe
     United States District Judge
     United States District Court
     Southern District of New York
     40 Foley Square
     New York, New York 10007
                      Re: Wentworth Rattray v. City of New York, et al.
                          17 Civ. 8560 (PGG)                                  May 15, 2020

     Your Honor:
                     I am an Assistant Corporation Counsel in the Office of James E. Johnson,
     Corporation Counsel of the City of New York, and the attorney for defendants City of New
     York, Police Officer Jose Cadavid, Police Officer Alyssa Trigueno, and Sergeant Mervin
     Bautista (“defendants”) in the above-referenced action. For the reasons set forth below,
     defendants write to respectfully request a one (1) week extension of time, from May 19, 2020
     until May 26, 2020, to file their opposition to plaintiff’s objections to the Honorable Katharine
     H. Parker’s April 20, 2020 Report and Recommendation in this matter. (ECF Nos. 88, 91.) This
     is defendants’ first such request, and plaintiff consents to this request.
                     Pursuant to the Court’s April 20, 2020 Report and Recommendation, the Court
     provided that, if plaintiff filed written objections, defendants may respond to such objections
     within fourteen days of being served with a copy. (ECF No. 87.) On May 5, 2015, plaintiff filed
     his objections; concurrently therewith, plaintiff also filed a request for an extension of time, to
     supplement his objections. (ECF Nos. 88, 89.) The Court granted plaintiff’s request, extending
     plaintiff’s time to file his objections until May 12, 2020, and defendants’ time to respond until
     May 19, 2020. On May 13, 2020, plaintiff filed an additional 21 of objections to the Court’s
     Report and Recommendation. In light of plaintiff’s lengthy submission, which totals
     approximately 28 pages, and in order to provide sufficient time to both prepare a response and
     allow for supervisory review, defendants respectfully request a brief one week extension of time,
     until May 26, 2020, to file their opposition to plaintiff’s objections to the Report and
     Recommendation.
      Case 1:17-cv-08560-PGG-KHP Document 94
                                          92 Filed 05/15/20
                                                   05/14/20 Page 2 of 2



             Defendants thank the Court for its time and consideration of this request.
                                                          Respectfully submitted,




                                                          Kathleen D. Reilly
                                                          Assistant Corporation Counsel
cc:   By First Class Mail
      Wentworth Rattray, Plaintiff Pro Se
      42 West 120 Street, Apt. 3C
      New York, New York 10027




                                            -2-
